                  Case 2:15-cv-01605-RSM Document 37 Filed 08/13/21 Page 1 of 5




 1                                                           HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE

10   MICROSOFT CORPORATION,
                                                         NO. 2:15-cv-01605 RSM
11                                 Plaintiff,
12                                                       SECOND CONSENT MOTION AND ORDER
             vs.                                         REGARDING CASE SCHEDULE
13
     INTERNAL REVENUE SERVICE,
14
                                   Defendant.
15

16
             The above-captioned action is for declaratory and injunctive relief under the Freedom of
17
     Information Act (“FOIA”), 5 U.S.C. § 552, as amended, and the Administrative Procedure Act, 5
18
     U.S.C. § 701 et seq. The parties jointly request that the action remain open and that the Court
19
     approve the parties’ agreed upon, modified schedule set forth in paragraph 1, below. In support
20
     of this request, the parties state the following:
21
             1.       On June 16, 2021, the Court issued a case management order in which the Court
22
     adopted the parties’ proposed schedule and case management order. Under that schedule, the IRS
23
     was required to provide Microsoft with draft revised declarations by June 24, 2021 and draft
24
     revised Vaughn indices by August 13, 2021, and to file a motion for summary judgment by
25
      SECOND CONSENT MOTION TO EXTEND TIME AND ORDER                U.S. Department of Justice, Tax Division
      REGARDING CASE SCHEDULE                                       Ben Franklin Station , P.O. Box 227
      (Case Nos. 2:15-cv-1605)                                      Washington, D.C. 20044
                                                                    202-616-8994 (Phone)
                                                                    202-524-6866 (Fax)
                   Case 2:15-cv-01605-RSM Document 37 Filed 08/13/21 Page 2 of 5




 1   September 13, 2021. The IRS provided draft revised declarations to Microsoft on June 24, 2021,

 2   and Microsoft responded by letter dated July 28, 2021. The IRS, however, needs additional time

 3   to complete drafting revised Vaughn indices.1 The IRS accordingly requests, and Microsoft

 4   consents, to extend the remaining deadlines for transmitting draft revised Vaughn indices to

 5   Microsoft and for filing a motion for summary judgment. The IRS therefore requests that the

 6   Court adopt the following revised schedule for the above-captioned case:

 7
                                                  SCHEDULE
 8
                                         Event                                   Date
 9                   The IRS to provide draft revised Vaughn
                                                                        September 17, 2021
                     indices:
10
                     The IRS to file its motion for summary
11                                                                        October 29, 2021
                     judgment:
12
              2.       Recognizing that the parties continue to engage in good faith negotiations, the
13
     parties agree that evidence of the IRS’s efforts to address Microsoft’s concerns, including any
14
     revisions to previously exchanged declarations or exemption claims, is not admissible to prove
15
     that the IRS’s search was unreasonable or that the IRS’s exemption claims were improper.
16
              3.       The parties jointly request that this action remain open and that the Court enter an
17
     order adopting the case schedule proposed in paragraph 1.
18
              Respectfully submitted this 12th day of August, 2021.
19

20

21       //
22
         //
23
         //
24
     1
       The IRS has also proposed, and Microsoft has consented to, a two-week extension (by August 27, 2021)
25   to provide Microsoft with draft revised Vaughn indices in 2:15-cv-00369 and 2:15-cv-00850.
         SECOND CONSENT MOTION TO EXTEND TIME AND ORDER                U.S. Department of Justice, Tax Division
         REGARDING CASE SCHEDULE                                       Ben Franklin Station , P.O. Box 227
         (Case Nos. 2:15-cv-1605)                                      Washington, D.C. 20044
                                                                       202-616-8994 (Phone)
                                                                       202-524-6866 (Fax)
               Case 2:15-cv-01605-RSM Document 37 Filed 08/13/21 Page 3 of 5




      BAKER & McKENZIE LLP
 1
      By: s/ Daniel A. Rosen
 2
         Daniel A. Rosen, NYBA #2790442
 3       Pro Hac Vice
         452 Fifth Avenue
 4       New York, NY 10018
         Tel: (212) 626-4272
 5       Fax: (212) 310-1600
         Email: daniel.rosen@bakermckenzie.com
 6

 7    Attorney for Plaintiff Microsoft Corporation
 8

 9

10

11
      U.S. DEPARTMENT OF JUSTICE
12
      By:      s/ Stephen S. Ho
13          Stephen S. Ho
14          Trial Attorney, Tax Division
            U.S. Department of Justice
15          Post Office Box 227
            Washington, DC 20044
16          Tel: (202) 616-8994
            Fax: (202) 514-6866
17          Email: stephen.s.ho@usdoj.gov
18   Attorney for Defendant Internal Revenue Service
19

20

21

22

23

24

25
      SECOND CONSENT MOTION TO EXTEND TIME AND ORDER    U.S. Department of Justice, Tax Division
      REGARDING CASE SCHEDULE                           Ben Franklin Station , P.O. Box 227
      (Case Nos. 2:15-cv-1605)                          Washington, D.C. 20044
                                                        202-616-8994 (Phone)
                                                        202-524-6866 (Fax)
              Case 2:15-cv-01605-RSM Document 37 Filed 08/13/21 Page 4 of 5




 1                                  CERTIFICATE OF SERVICE
 2          I certify that I served a true and correct copy of the foregoing JOINT MOTION via the
 3
     Court’s electronic case filing system on August 12, 2021.
 4
                                                 /s Stephen S. Ho
 5
                                                 STEPHEN S. HO
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
      SECOND CONSENT MOTION TO EXTEND TIME AND ORDER                U.S. Department of Justice, Tax Division
      REGARDING CASE SCHEDULE                                       Ben Franklin Station , P.O. Box 227
      (Case Nos. 2:15-cv-1605)                                      Washington, D.C. 20044
                                                                    202-616-8994 (Phone)
                                                                    202-524-6866 (Fax)
               Case 2:15-cv-01605-RSM Document 37 Filed 08/13/21 Page 5 of 5




 1                                             ORDER
 2
             It is SO ORDERED this 13th day of August, 2021.
 3

 4

 5

 6
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 7

 8
             Presented by:
 9

10    BAKER & McKENZIE LLP

11    By: s/ Daniel A. Rosen
         Daniel A. Rosen, NYBA #2790442
12       Pro Hac Vice
         452 Fifth Avenue
13
         New York, NY 10018
14       Tel: (212) 626-4272
         Fax: (212) 310-1600
15       Email: daniel.rosen@bakermckenzie.com

16
      Attorney for Plaintiff Microsoft Corporation
17

18    U.S. DEPARTMENT OF JUSTICE
19
      By:      s/ Stephen S. Ho
20          Stephen S. Ho
            Trial Attorney, Tax Division
21          U.S. Department of Justice
            Post Office Box 227
22          Washington, DC 20044
            Tel: (202) 616-8994
23          Fax: (202) 514-6866
            Email: stephen.s.ho@usdoj.gov
24

25   Attorney for Defendant Internal Revenue Service

      SECOND CONSENT MOTION TO EXTEND TIME AND ORDER           U.S. Department of Justice, Tax Division
      REGARDING CASE SCHEDULE                                  Ben Franklin Station , P.O. Box 227
      (Case Nos. 2:15-cv-1605)                                 Washington, D.C. 20044
                                                               202-616-8994 (Phone)
                                                               202-524-6866 (Fax)
